El Juez Asociado Señojr Wolf,
emitió la opinión del tribunal.
Esta es una apelación interpuesta contra la parte de la sentencia que condenó a pagar las costas a los demandantes. Alegan los apelantes que el certiorari contra los municipios autorizado por la ley de 1919 no cae dentro de las disposiciones de las prescripciones del artículo 327 del Código de Enjuiciamiento Civil, toda vez que este artículo sólo consideraba los pleitos existentes. Las palabras del artículo 327 son muy generales. Dice “Las partes en pleitos o procedimientos tendrán derecho a las costas,” etc. El Código de Enjuiciamiento Civil es la ley fundamental para todas las acciones, a menos que aparezca una intención contraria. El artículo 50 de dicho Código hace aplicable la palabra “acción” a un “procedimiento especial de naturaleza civil,” como lo era el certiorari en este caso. Por lo que la corte tenía derecho a conceder costas.
El Municipio de Arroyo trató de imponer una contribución a la fabricación de azúcar mediante una ordenanza. La ordenanza fue declarada válida por la Corte de Distrito de Guayama y por esta corte, pero revocada por la Corte de Circuito de Apelaciones. Entonces el municipio anuló la ordenanza con efecto retroactivo de modo que nadie pagaría una contribución por virtud de la misma. Habiéndose concedido un certiorari a la Corte Suprema de los Estados Unidos, dos ciudadanos presentaron una petición de certiorari en la Corte de Distrito de Guayama para anular la ordenanza revocatoria. El certiorari para anular la ordenanza fue expedido, pero se afirma que antes de ser juzgado el caso por sus méritos la Corte Suprema de los Estados Unidos había confirmado la sentencia de la Corte de Circuito de Apelaciones.
Somos de opinión de que por lo menos después de la decisión de la Corte de Circuito de Apelaciones el municipio tenía derecho a dejar sin efecto o anular una ordenanza dudosa. Nos inclinamos al parecer de que una asam-*558blea municipal, como una Legislatura, puede anular una or-denanza que impone una contribución con efecto retroactivo aun cuando no hubiera habido ningún ataque contra su vali-dez y los apelantes nada nos han citado en contrario. En-tonces importa poco lo impropio que fueran los motivos de la asamblea al anular la ordenanza o el acto bueno y pa-triótico de los apelantes al tratar de sostener la contribu-ción. Aparecería que el municipio fué vejado indebidamente con un pleito. No sólo es esto así sino que parece que los apelantes continuaron defendiendo el caso aún después de la decisión de la Corte Suprema de los Estados Unidos. Esta es una cuestión de fechas que, no fué negada.
De todos modos no vemos razón alguna para intervenir con la discreción de la corte de distrito y debe confirmarse la sentencia apelada.